The mortgagors take the position that by their conveyance of the mortgaged premises the grantee assumed to pay the mortgage when due; that mortgagee, with knowledge of such agreement, extended the time of payment of the mortgage and 1.  MORTGAGES:   note secured thereby without mortgagors' transfer of  knowledge or consent, and thereby mortgagors property:    were released. This question is in this assumption   jurisdiction stare decisis, adverse to of debt by   mortgagors' contention. Corbett v. Waterman, 11 vendee:      Iowa 86; Massie v. Mann, 17 Iowa 131; James v.
extension    Day, 37 Iowa 164; Robertson v. Stuhlmiller, 93 of time:     Iowa 326; Iowa Loan  Trust Co. v. Haller, 119 effect.      Iowa 645; Herbold v. Sheley, ___ Iowa ___ (224 N.W. 781); Iowa Title  L. Co. v. Clark Bros., ___ Iowa ___ (224 N.W. 774). The mortgagors further contend that 2.  ALTERATION   the extension agreement operated as a material OF           alteration of the note and mortgage sued upon, INSTRUMENTS: and therefore invalidated them. This contention nature of    is untenable. Cresco Union Sav. Bank v. Terry 
change:      Terry, 202 Iowa 778. The mortgagors further urge extension    that the extension agreement operated as a of time of   novation. The mortgagors were not parties to the payment.     extension agreement. As there was no express agreement to extinguish their obligation and substitute a new one, or to release them, and as in this jurisdiction such an agreement is not implied, there was no novation. 3.  NOVATION:    Richardson v. Short, 201 Iowa 561; Shult v.
requisites:  Doyle, 200 Iowa 1; Davis v. Hardy, 76 Ind. 272, affirmative  276; 46 Corpus Juris 600 et seq.; Hopkins v.
showing      Jordan, 201 Ala. 184 (77 So. 710); Fish v.
required.    Glover, 154 Ill. 86 (39 N.E. 1081). CompareNelson v. Hudson, 221 Mo. App. 211 (299 S.W. 1111); Callaham v.Ridgeway, 138 S.C. 10 (135 S.E. 646). — Affirmed.
ALBERT, C.J., and EVANS, STEVENS, FAVILLE, and WAGNER, JJ., concur.
De GRAFF, J., dissents.